DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  6 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim 7 objected to because of the following informalities: (thereby). Appropriate correction is required.
Claim 7 objected to because of the following informalities: (characterized by). The examiner suggests using (wherein).  Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the center point of lift, the center point of gravity and the center point of the connection portion, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification Objection
            The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The above are only examples of such informalities.  The Applicant is required to review the entire Specification and correct all such informalities.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)      the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claims 8 and 9 recite the limitations "control means”, coupled with functional language without reciting sufficient structure to achieve the function.
A review of the specification shows that the following appears to be no corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: "control means”.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 			Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6-17   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 6 the phrase "manner" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the manner recited in the claim refers to.

Re claim 6 the phrase " being controlled " is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the a connection portion between the central portion and the first supporting member being controlled in such a manner.

Re claim 6    the phrases "the center point of lift, the center point of gravity and the center point of the connection portion”. There are insufficient antecedent basis for these limitation in the claim.

Re claims 8 and 9    the phrases "the acceleration at the time of landing, the numbers of rotations of the plurality of rotary wings, the numbers of revolutions of the plurality of rotary wings and the vertically upward updraft”. There are insufficient antecedent basis for these limitation in the claim.

Re claims 8 and 9    the phrase " the acceleration at the time of landing " is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is  the acceleration at the time of landing recited in the claims refers to.

Re claims 8 and 9    the phrase " the vertically upward updraft " is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the the vertically upward updraft has been generated.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art
Kassab et al.  (WO 2014080386, DRONE SERVICE AERO-CARRIER).
Ohtomo et al.  (US 20150220085, Measuring System).
Rothhaar.  (US 10370100, Aerodynamically actuated thrust vectoring devices).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 6, 2, 16 and 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo and further in view of Kassab.

Re claim 6    Referring to the figures and the Detailed Description, Ohtomo discloses:
 A delivery rotary-wing aircraft (15) comprising: a plurality of rotary wings (19a-19e), 
a central portion to which a plurality of arm portions for supporting the rotary wings are connected (21, 19a-19e), 
a first mounting portion for loading a package (32,33), 
a second mounting portion which is located on the opposite side to the first mounting portion as viewed from the central portion (where item 8 is mounted), 
a first supporting member for connecting the first mounting portion with the central portion (6 portion towards the first mounting portion), and 
a connection portion between the central portion and the first supporting member (25), characterized by being controlled in such a manner that the center point of lift occurring in the rotary-wing aircraft with rotations of the plurality of rotary wings and the center point of gravity of the rotary-wing aircraft coincide with the center point of the connection portion (functional language, in order to maintain the balance of the lift and weight in flight the center point of lift and the center point of gravity coincide with the center point of the connection portion), and 
However Ohtomo fails to teach as disclosed by Kassab:    the first supporting member is equipped with an adjustment mechanism for vertically downwardly extending the length of the first supporting member (items 27-29).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Kassab teachings of the first supporting member is equipped with an adjustment mechanism for vertically downwardly extending the length of the first supporting member into the Ohtomo to adjust the length of the first supporting member according to in flight requirements.
 
Re claim 7    Referring to the figures and the Detailed Description, Ohtomo discloses:
 The delivery rotary-wing aircraft according to claim 6, characterized in that the first supporting member comprises an outer cylindrical supporting member and an inner cylindrical supporting member, the inner cylindrical supporting member is accommodated in the outer cylindrical supporting member, and the inner cylindrical supporting member slides downward to thereby vertically downwardly extend the length of the first supporting member (Kassab telescopic shaft 26 and capable of performing the limitation). 

Re claims 8 and 9    Referring to the figures and the Detailed Description, Ohtomo, as modified above, discloses: The delivery rotary-wing aircraft according to claim 6, characterized in that the second mounting portion has a control means which measures the acceleration at the time of landing of the rotary-wing aircraft or the numbers of rotations of the plurality of rotary wings, and changes the numbers of revolutions of the plurality of rotary wings against the vertically upward updraft applied to the rotary-wing aircraft (Ohtomo item 41 and ¶ 0080). 

Re claims 10-13    Referring to the figures and the Detailed Description, Ohtomo, as modified above, discloses:  The delivery rotary-wing aircraft, characterized in that the first supporting member has a joint portion between the connection portion and the first mounting portion (Ohtomo 25). 

Claim(s) 10-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohtomo and further in view of Kassab and further in view of Rothhaar.

Re claims 10-13   in the alternative, Referring to the figures and the Detailed Description, Ohtomo, as modified above, fails to teach as disclosed by Suzuki:  The delivery rotary-wing aircraft, characterized in that the first supporting member has a joint portion between the connection portion and the first mounting portion (the joint attached to item 335 ). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Rothhaar teachings of the first supporting member has a joint portion between the connection portion and the first mounting portion into the Ohtomo, as modified above, to facilitate the relative movement of the connection portion and the first mounting portion as needed during flight to obtain the required configuration.

Re claims 14-17    Referring to the figures and the Detailed Description, as modified above, fails to teach as disclosed by Suzuki:  The delivery rotary-wing aircraft, characterized in that, when the rotary-wing aircraft moves in the horizontal direction, the first supporting member is horizontally positioned by bending the first supporting member in the traveling direction with the joint portion as a fulcrum (item 335, and the joint attached to 335 is construed a s a fulcrum). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Rothhaar teachings of the rotary-wing aircraft moves in the horizontal direction, the first supporting member is horizontally positioned by bending the first supporting member in the traveling direction with the joint portion as a fulcrum into the Ohtomo, as modified above, to reduce air resistance of the body when traveling in the horizontal direction.

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642